Citation Nr: 1433596	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  06-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right thigh with muscle damage.
 
2.  Entitlement to an evaluation in excess of 10 percent for a shell fragment wound scar of the right thigh.
 
3.  Entitlement to service connection for a back disability, to include as secondary to the service-connected right thigh disability.
 
4.  Entitlement to service connection for residuals of shell fragment wounds of the back, face and left arm.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.  His awards and decorations include the Combat Action Ribbon and the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and by the VA RO and Insurance Center in Philadelphia, Pennsylvania.  The Baltimore RO is currently the Agency of Original Jurisdiction.

The Veteran testified at a hearing in Washington, D.C. before the Board in June 2007 and January 2010.  Transcripts of those hearings are associated with the claims files.

In October 2008, April 2010, and October 2012 the Board remanded the case for further development.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

While the Board sincerely regrets the additional delay, these matters must be remanded in order to ensure substantial compliance with the Board's prior remands.

The Board remanded this case in October 2008, April 2010 and October 2012 for VA examinations.  The Board directed that these examinations should be conducted by a "physician with appropriate expertise."  The record shows that the Veteran presented for VA examinations in both May 2010 and November 2012.  The May 2010 VA examination was conducted by a registered nurse (R.N.).  An addendum dated in November 2010 to that examination report was prepared with a medical opinion by a physician's assistant (P.A.).  The November 2012 VA examination was also conducted by an R.N.  To date, the Veteran has not been examined by a "physician with appropriate expertise" to determine the nature, etiology and severity of the Veteran's claims disabilities.  Since the examinations were not performed by a physician and the opinions were not provided by a physician, there has not been substantial compliance with the Board's prior remands.

Additionally, the Board observes that the VA medical opinion dated in November 2010 does not address whether the Veteran's back disability has been aggravated by the service-connected right thigh disabilities.  The October 2012 Board remand ordered an opinion on aggravation.  The November 2012 opinion also includes only a discussion as to etiology of the back disorder on a direct basis, but gives no analysis of the matter related to the contention that the Veteran's service-connected right thigh disability and the altered gait caused by that disability have aggravated the Veteran's back disability.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The medical opinions in this case are incomplete and not in substantial compliance with the Board's prior remands.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

On remand, the RO or the Appeals Management Center (AMC) should also obtain and associate with the record pertinent ongoing VA treatment records related to the claimed disabilities.  Records from the Washington VAMC dated through May 22, 2012, are presently of record.  On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's claimed disabilities, including records from the Washington VAMC for the period since May 22, 2012, and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the current severity of his service-connected muscle and scar disabilities residual to the shell fragment wound of the right thigh.

The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must be provided.  
 
3.  The Veteran should also be afforded an examination by a physician with appropriate expertise to determine the nature and etiology of any back disorders present during the period of the claim and the nature of any residuals of shell fragment wounds of the face and left arm that have been present during the period of the claim.

The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must made available to and reviewed by the examiner.  All findings should be reported in detail, and all indicated studies should be performed.

The examiner should identify all disorders of the back that have been present during the period of the claim, including orthopedic and/or neurological disorders as indicated, and should describe any current residuals of shell fragment wounds of the face and/or left arm, including muscle, scarring and/or neurological injury as indicated.

With respect to each back disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or chronically worsened (aggravated) by the service-connected right thigh disabilities.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinions, he or she should fully explain why he or she is unable to do so.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


